Citation Nr: 0823746	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-21 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
September 1942 and July 1944 to March 1946.  He was a 
prisoner of war (POW) from April 1942 to September 1942.
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which granted the appellant 
service connection for the cause for the veteran's death, 
effective October 7, 2004.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in December 1988 and March 1999; 
the appellant did not file a notice of disagreement; and 
those decisions are now final.

2.  The RO denied entitlement to service connection for the 
cause of the veteran's death in and March 2002.  The 
appellant timely filed an NOD; was issued a statement of the 
case (SOC); but did not appeal, and that decision is now 
final.

3.  On October 27, 2004, the RO received a claim to reopen 
the previously denied claim of entitlement to service 
connection for the cause of the veteran's death.

4.  In a July 2005 rating decision, the RO granted service 
connection for the cause of the veteran's death pursuant to a 
liberalizing change in 38 C.F.R. § 3.309(c), effective from 
October 7, 2004, and granted an effective date of October 7, 
2004, effective the date of the liberalizing change in the 
law.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.309(c) (1995 and 
2005), 3.114, 3.400(c)(2) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue of the effective date to be assigned the now-
service connected cause of the veteran's death is a 
"downstream" issue, additional notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-491.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

Notwithstanding, the RO provided the appellant with pre-
adjudication notice by letter in November 2004 and post-
adjudication notice by letter dated in February 2008.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant seeks an effective date prior to October 7, 
2004, for entitlement to service connection for the cause of 
the veteran's death.  Specifically, the appellant contends 
that she is entitled to retroactive payments effective the 
date of her original September 1988 claim, which was re-
opened and granted in July 2005.  

The appellant was previously denied entitlement to service 
connection for the cause of the veteran's death in rating 
decisions dated in December 1988 and March 1999.  The 
appellant did not appeal those decisions and they are now 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160 
(d), 20.200, 20.201, 20.302, 20.1103 (2007).  Following a 
March 2002 rating decision, which again denied entitlement to 
service connection for the cause of the veteran's death, the 
appellant filed an NOD, was issued an SOC, but did not file 
an appeal.  Accordingly, the RO's March 2002 rating decision 
is now final.  Id.

Generally, the effective date for an award of compensation 
based on a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5100; 38 C.F.R. § 
3.400.  

If compensation is awarded pursuant to a liberalizing law or 
VA issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Benefits may be paid up to one year prior to the date of 
receipt of the claim but may not be paid prior to  the 
effective date of the liberalizing provision.  See 38 C.F.R. 
§ 5110(g) (West 2002); McCay v. Brown, 9 Vet. App. 183 
(1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 
3.114(a)(1), 3.400(p) (2007).

Effective October 7, 2004, VA amended 38 C.F.R. § 3.309(c), 
pertaining to presumptive service connection for diseases 
specific to former prisoners of war by adding 
artherosclerotic heart disease and its complications, 
including myocardial infarction, to the list of presumptive 
diseases.  VA removed the note in the 1993 version of 38 
C.F.R. § 3.309(c) that the statutory term "beriberi heart 
disease" included ischemic heart disease in former prisoners 
of war who had experienced localized edema during captivity.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) 
(2006).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an "informal claim."  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).
The death certificate shows the veteran died in July 1988 of 
cardio-respiratory arrest, secondary to congestive heart 
failure, and that acute renal failure was a significant 
condition contributing to death.  The RO, citing the 2004 
liberalizing change in 38 C.F.R. § 3.309(c), granted service 
connection for the cause of the veteran's death, effective 
October 7, 2004, under 38 C.F.R. § 3.114(a).

The appellant contends that the effective date for the grant 
of entitlement to service connection should be effective 
September 1988, the date she originally filed for service 
connection for the cause of the veteran's death.  However, 
the RO's latest rating decision in March 2002 became final 
when the appellant failed to appeal her claim to the Board 
within 60 days of receiving her SOC in August 2002.  
Similarly, the December 1988 and March 1999 rating decisions 
also became final.  See, 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302(b), 20.1103.  

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to... be paid under the laws 
administered by the Secretary").  The effective date cannot 
be before the date of claim, which in this case is October 
27, 2004, the date the RO received the appellant's claim to 
re-open entitlement to service connection for the cause of 
the veteran's death.  However, the appellant's current 
effective date is earlier than her date of claim because she 
filed a claim to re-open within one year of the effective 
date of the change in law.  See 38 C.F.R. § 3.114(a)(1); 
McCay v. Brown, 9 Vet. App. at 188.  Thus, the effective date 
of the change in the law, in this case October 7, 2004, is 
the earliest effective that can that can be assigned to the 
grant of service connection for the cause of the veteran's 
death.  38 C.F.R. § 3.114(a).

The preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than October 7, 
2004; there is no doubt to be resolved; and an earlier 
effective date is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
ORDER

Entitlement to an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


